In re Lodrigues, Loretta D/B/A; Loretta Lodrigues Insurance Agency Inc.;— Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of St. John, 40th Judicial District Court Div. B, No. 47192; to the Court of Appeal, Fifth Circuit, No. 08-C-203.
*1288Granted. Because the question of when prescription commenced is so intertwined with the merits of plaintiffs’ claim, we find defendants’ exception of prescription should be referred to the merits. See Short v. Griffin, 95-0680 (La.6/16/95), 656 So.2d 635. Accordingly, the judgment of the court of appeal is vacated and set aside, and the case is remanded to the trial court for further proceedings.
VICTORY, J., would deny.
TRAYLOR, J., would deny.
WEIMER, J., would deny.